Case 2:18-cv-06338-PSG-GJS Document 44-1 Filed 08/20/19 Page 1 of 1 Page ID #:367




                       UNITED STATES COURT OF APPEALS
                            FOR THE NINTH CIRCUIT
                          Form 6. Representation Statement
       Instructions for this form: http://www.ca9.uscourts.gov/forms/form06instructions.pdf
  Appellant(s) (List each party filing the appeal, do not use “et al.” or other abbreviations.)
  Name(s) of party/parties:
  RAFAEL ARROYO, JR.


   Name(s) of counsel (if any):
   Russell Handy;
   Dennis Price


  Address: 9845 Erma Rd, Suite 300, San Diego, CA 92131
  Telephone number(s): 858-375-7385
  Email(s): russ@potterhandy.com
  Is counsel registered for Electronic Filing in the 9th Circuit?                            Yes        No

  Appellee(s) (List only the names of parties and counsel who will oppose you on appeal. List
  separately represented parties separately.)
   Name(s) of party/parties:
   CARMEN ROSAS


   Name(s) of counsel (if any):




  Address: 16502 S. Main St., No. 9, Gardena, CA 90248
  Telephone number(s): (310)527-7115
  Email(s): josecasinos@gmail.com


   To list additional parties and/or counsel, use next page.
                     Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

  Form 6                                                1                                        New 12/01/2018
